DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 6 recites the limitation “the specific mode” in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,5,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee to (US 20130219157) in view of  Park to (US20140179234)
Regarding claims 1 and 7, Lee teaches method for providing a service by a first device along with a main device in a wireless communication system, the method comprising: transmitting a packet indicating a state of the first device to the main device in a specific state;([00139] discloses the Bluetooth module normally maintains a sleep state and periodically wakes up to detect a beacon signal )  forming a Bluetooth low energy (BLE) connection with the main device based on the advertisement packet; ([0152] discloses application processor 200 is able to the trigger signal once on switching to an active state from an inactive state)  and activating a main power to, together with the main device, provide a specific service, wherein the specific state indicates a state in which a low-power wireless communication module for transmitting/receiving BLE packets is active,([00139] discloses the Bluetooth module normally maintains a sleep state and periodically wakes up to detect a beacon signal )   and
Lee does not explicitly teach transmitting an advertising packet indicating a state of a first device and establishing a connection via Bluetooth LE, wherein a main power is activated when the first device recognizes activation of the main power of a main device
However, Park teach transmitting an advertising packet indicating a state of a first device;( [0038] The controller 102, upon receiving an inquiry message from another Bluetooth device serving as a master device via the Bluetooth unit 106, checks the pairing acceptance setting)  and establishing a connection via Bluetooth LE, wherein a main power is activated when the first device recognizes activation of the main power of a main device([0039] The controller 102, upon sensing a preset user input entered via the key input unit 110 or a preset motion detected via the motion sensing unit 112, sets the pairing acceptance setting to `ON`. The preset user input may be made, for example, by the user inputting a particular key of the key input unit 110, such as the power key, for duration longer by a predetermined time period than a typical input time of that key. The preset motion may be made, for example, by the user shaking the Bluetooth speaker 100 once from side to side)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the invention to enable the system of Lee include transmitting an advertising packet indicating a state of a first device and establishing a connection via Bluetooth LE, wherein a main power is activated when the first device recognizes activation of the main power of a main device, as suggested by Park. This modification would benefit the system to establish a reliable connection. 
Regarding claims 5, the combination of Lee and Park further comprising deactivating the main power of the first device upon recognizing deactivation of the main power of the main device(Park, [0039] The controller 102, upon sensing a preset user input entered via the key input unit 110 or a preset motion detected via the motion sensing unit 112, sets the pairing acceptance setting to `ON`)

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee to (US 20130219157) in view of  Park to (US20140179234) further in view of Jones to (US20120022948)
Regarding claim 2, the combination of Lee and Park does not explicitly teach  receiving settings of parameters for providing the specific service from the main device; setting the parameters based on the settings; and providing the specific service using the set parameters
However, Jones teaches receiving settings of parameters for providing the specific service from the main device; setting the parameters based on the settings; and providing the specific service using the set parameters([0045] discloses "establishing a connection" means that a first device sends a connection request to a second device and the second device responds to agree on the connection parameters and accept the connection)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the invention to enable the system of Lee and Park include receiving settings of parameters for providing the specific service from the main device; setting the parameters based on the settings; and providing the specific service using the set parameters, as suggested by Jones. This modification would benefit the system to establish a reliable connection. Regarding claim 3, the combination of Lee and Park and Jones teaches wherein the settings indicate values of the parameters at a last time when the specific service was provided(Jones, [0045] discloses the two devices may have agreed on times for transmitting and/or receiving data. These are examples of situations in which a connection has been established that is suitable for providing a service).Regarding claim 4, the combination of Lee and Park and Jones teaches, when the settings of the parameters are varied, transmitting the varied settings to the main device(Jones,[0048] discloses while the wireless request messages may be sent via an 802.11 probe signal. However, the invention is not limited to an 802.11 context, as any suitable wireless standard may be used).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee to (US 20130219157) in view of  Park to (US20140179234) further in view of JAKUSOVSZKY to (US 20160037566)Regarding claim 6, the combination of Lee and Park and Jones does not explicitly teach wherein the advertisement packet is transmitted to a neighboring device according to a predetermined time interval in the specific mode, and wherein a first time interval in which the advertisement packet is periodically transmitted in the specific state is longer than a second time interval in which an advertisement packet transmitted for connection in an advertisement state is transmitted
However, JAKUSOVSZKY teaches wherein the advertisement packet is transmitted to a neighboring device according to a predetermined time interval in the specific mode, ([0039] discloses which device is operated by the computer program in an advertising mode to frequently broadcast at least one advertising packet to a second BLE device according to a broadcasting schedule ) and wherein a first time interval in which the advertisement packet is periodically transmitted in the specific state is longer than a second time interval in which an advertisement packet transmitted for connection in an advertisement state is transmitted([0039] discloses modifying the broadcasting schedule on the basis of the ascertainment of the predefined condition)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461